      Case: 1:19-cv-04162 Document #: 1 Filed: 06/20/19 Page 1 of 23 PageID #:1



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS

                                            CASE NO.:

SWALEH MOHAMED ABDALLA,                 )
as Special Administrator of the Estate of
                                        )
SIIT ABDALLA MOHAMED,                   )
deceased,                               )
                                        )
      Plaintiff,                        )
vs.                                     )
                                        )
THE BOEING CO. an Illinois corporation, )
And ROSEMOUNT AEROSPACE, INC.           )
A Delaware Corporation,                 )
                                        )
      Defendants.                       )
______________________________________ )

                              COMPLAINT FOR DAMAGES
                             AND DEMAND FOR JURY TRIAL

       Comes Now, the Plaintiff, SWALEH MOHAMED ABDALLA, as Special

Administrator of the Estate of SIIT ABDALLA MOHAMED, deceased, by and through his

attorneys, RUDER LAW, LLC, And brings forth this complaint against the Defendants, THE

BOEING CO., an Illinois corporation, and ROSEMOUNT AEROSPACE, INC., a Delaware

corporation, for damages and alleges as follows:

                                       INTRODUCTION

1.     This is an action for damages pursuant to the Illinois Wrongful Death Act, 740 Ill. Comp.

Stat. 180/1 et seq., and/or any other applicable law, based on defective design, concomitant

inadequate warnings as well as manufacturing defects relating to the Boeing 737 MAX 8 aircraft.

2.     At all times material hereto, a Boeing 737 MAX 8 commercial aircraft, registration ET-

AVJ ( “subject aircraft”), operated by Ethiopian Airlines as scheduled passenger flight Ethiopian


                                                1
      Case: 1:19-cv-04162 Document #: 1 Filed: 06/20/19 Page 2 of 23 PageID #:2



Airlines flight 302 departed on March 10, 2019 from Addis Ababa Bole International Airport,

Ethiopia, with a destination of Jomo Kenyatta International Airport in Nairobi, Kenya ( “subject

flight” and/or “Flight ET 302”).

3.      At all times material, Flight ET 302 crashed shortly after takeoff on March 10, 2019,

killing everyone on board (“subject accident”) including Decedent, SIIT ABDALLA

MOHAMED (hereinafter, may be referred to in this Complaint as “Decedent”.)

4.      The subject aircraft was manufactured by Boeing Corporation (hereinafter “Boeing”)

sometime in 2018 and delivered to Ethiopian Airlines on or about November of 2018, was

equipped with a flight control anti-stall system that automatically and erroneously pushes the

nose of the aircraft’s downward. Boeing failed to warn of said defect. 1

                                   JURISDICTION AND VENUE

5.      This Court has subject matter jurisdiction over this controversy. Original jurisdiction

exists in the District Courts of the United States pursuant to 28 U.S.C. § 1369, commonly known

as the Multiparty, Multiforum Jurisdiction Act.

6.      At all times material, Boeing is and was a citizen and resident of the State of Illinois

because it maintains its principal place of business in Cook County, Illinois. At all times

material, Boeing has been authorized to do business, and has been transacting or conducting

business in the State of Illinois. See 735 Ill. Comp. Stat. 5/2-209(b)(4).

7.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) as Boeing is a resident of

said District. Further, a substantial part of the acts and/or omissions giving rise to the claims

occurred in this District.

1
  The Plaintiff intends to assert claims against the United States Federal Aviation Administration
(“FAA”) under the Federal Tort Claims Act, 28 U.S.C. § 2674.


                                                  2
       Case: 1:19-cv-04162 Document #: 1 Filed: 06/20/19 Page 3 of 23 PageID #:3



                                          THE PARTIES

8.      The Plaintiff, SWALEH MOHAMED ABDALLA, has been duly appointed as Special

Administrator of decedent’s estate and is a Kenyan citizen and resident of Kenya.

9.      At all times relevant, the Decedent, SIIT ABDALLA MOHAMED, was a resident and

citizen of Kenya.

10.     The Decedent’s only surviving heirs are:

        a. Fatma Ali MOHAMED, minor child of decedent;
        b. Motea Saeed Ali Al-Halal, husband of decedent;
        c. Johara Mbarak Awadh, mother of decedent; and
        d. Mohamed Abdalla Mohamed, brother of decedent.

11.     The Defendant, Boeing Company (also referred to as “Boeing”), was and is a corporation

that is domiciled in, is a resident of, and has its principal place of business in Cook County,

Illinois.

12.     At all times relevant, Boeing was engaged in the business of designing, manufacturing,

integrating, assembling, modifying, maintaining, inspecting, testing, servicing, marketing, and

distributing aircrafts and their component parts, including the subject aircraft.

13.     At all times relevant, Rosemount Aerospace, Inc., is a Delaware corporation with its

principle place of business in the State of Minnesota, and was/is engaged in the business of

designing, manufacturing, assembling, distributing, marketing and supplying sensor’s to

Defendant’s, Boeing, aircraft. More specifically, the subject angle of attack sensor that failed at

the time of the subject incident, on the subject airplane.




                                                  3
      Case: 1:19-cv-04162 Document #: 1 Filed: 06/20/19 Page 4 of 23 PageID #:4



                             FACTS COMMON TO ALL COUNTS

14.     Defendant, Boeing, has manufactured and sold over three hundred units of the B737

MAX 8 model, which included Defendant’s, Rosemount Aerospace, Inc., subject angle of attack

sensor which failed at the time of the subject incident, on the subject airplane.

15.     Prior to the date of the subject accident, Defendant, Boeing, with the approval of the

Federal Aviation Administration (“FAA”), designed the 737 MAX 8 model aircraft, along with

its component parts, including the sensors from Defendant, Rosemount Aerospace, Inc., in the

United States and marketed, manufactured, produced, assembled, and sold the subject aircraft in

the United States.

16.     With the FAA’s permission and consent, Defendant, Boeing, was authorized to approve

portions of the amendment certification processes, including the system safety analysis.

17.     Indeed, the FAA delegated to Defendant, Boeing, the “System Safety Analysis” on the

Maneuvering Characteristics Augmentation System (MCAS). Simply stated, Defendant, Boeing,

was allowed to self-regulate on the safety parameters of the MCAS.

18.     Defendant, Boeing, made representations that the subject aircraft was airworthy, safe,

reliable, and fit for its intended purposes.

19.     On or about November of 2018, Defendant, Boeing, delivered the newly manufactured

subject aircraft to Ethiopian Airlines, with the knowledge that it would be used for commercial

flight operations.

20.     At all times material, the subject aircraft was sold and delivered by Defendant, Boeing,

without being altered and/or without substantial changes in the condition in which it was sold

and delivered, and it was being used as intended by, or in a manner that was reasonably

foreseeable to Defendants, Boeing and Rosemount Aerospace, Inc.

                                                  4
      Case: 1:19-cv-04162 Document #: 1 Filed: 06/20/19 Page 5 of 23 PageID #:5



21.     At all times material, Ethiopian Airlines used the subject aircraft for its normal and

intended use: commercial aviation.

22.     Defendant, Boeing, introduced a new generation, more powerful with heavier engines on

the B737 Max 8 model which impacted the airplane’s aerodynamic balance.

23.     As a result of the new size and placement of the aircraft’s engines on the 737 MAX 8, the

aircraft is forced to raise its nose in flight (“pitch”).

24.     In an attempt to combat the pitch, the MCAS automatically lowers the nose

(without pilot input), using data fed from a sensor under the plane’s nose.

25.     Defendant’s, Boeing, 737 MAX 8 uses the MCAS, which did not exist in prior Boeing

737 models. The said MCAS was intended to stabilize the aircraft in flight, is activated without

input from pilots, and only allows for a temporary override with pilot input, before the system re-

engaging automatically again.

26.     On this particular model, if the sensors were provided faulty or contradictory data to the

MCAS, the system would force the aircraft into a nose dive.

27.     On the date of the accident, Defendant, Boeing, failed to include a description of the

MCAS in the flight crew operations manual, and failed to notify the airline and pilots operating

the Ethiopian Airlines Flight ET302 that the MCAS was operating on the aircraft.

28.     Additionally, Defendant’, Boeing, failed to warn pilots operating subject aircraft that in

certain circumstances the said MCAS system might cause the airplane to nose dive, and further

failed to provide the pilots with information on how to combat and correct an instance when the

MCAS was forcing the plane into a dive.




                                                     5
      Case: 1:19-cv-04162 Document #: 1 Filed: 06/20/19 Page 6 of 23 PageID #:6



                  DESIGN DEFECT AND INADEQUATE WARNINGS

29.    Defendant’s, Boeing, subject aircraft was defective in design, had inadequate warnings,

and was unreasonably dangerous in the following ways, among others:


              a. the subject aircraft’s automated flight control system, which is
              new and unique to the 737 MAX series, causes the aircraft to dive
              down automatically towards the ground in situations where such
              dives are unwarranted, unreasonably dangerous, and erroneous;

              b. the subject aircraft’s electrical and computer components
              erroneously and automatically force the nose of the airplane down,
              causing it to dive, even when the aircraft is being flown manually
              by pilots;
              c. the subject aircraft’s flight control system incorrectly and
              automatically operates the aircraft in such a way as to cause
              excessive nose-down inputs and significant altitude loss;

              d. the subject aircraft’s sensors are defective and generate false
              readings, including false readings related to the aircraft’s angle of
              attack—the angle between the wing and the oncoming airflow—
              which triggers the aircraft’s automated flight management and
              control systems to push the aircraft’s nose downward;

              e. the subject aircraft’s lack of redundancies in its sensors renders
              it unreasonably dangerous because minor inputs and minor errors
              can force the aircraft into an uncontrollable nosedive;

              f. the subject aircraft’s defective sensors and flight control system
              cause the aircraft’s control yolk to feel different from the yolks
              used for training the users of the 737 series, which cause the
              subject aircraft’s pilots to be confused and unable to correct the
              subject aircraft’s automatic dive;

              g. Boeing failed to warn the airlines, pilots, users, and intended
              third-party beneficiaries of the defective automation that causes the
              subject aircraft to dive, Boeing failed to warn of the defective
              sensors, and Boeing failed to warn and educate users on possible
              manual overrides to the subject aircraft’s defective system; and

              h. Boeing failed to adequately test the subject aircraft, its flight
              control system, and its sensors, and Boeing failed to substantiate


                                               6
      Case: 1:19-cv-04162 Document #: 1 Filed: 06/20/19 Page 7 of 23 PageID #:7



               the changes to its previous 737 models with sufficient testing and
               data.

30.    At all times material, Defendant, Boeing, failed to warn the public, the airlines, the pilots,

the users, and the intended third-party beneficiaries of the 737 MAX 8’s unreasonably dangerous

and defective design, including that the aircraft automatically and uncontrollably dove.

31.    At all times material, the subject aircraft failed to perform in a manner reasonably

expected given its nature and intended purpose, as alleged herein.

32.    The subject aircraft was not reasonably safe as designed. At the time of its manufacture,

the likelihood that the subject aircraft would cause injury or death to passengers aboard the

subject aircraft, including the Decedent, and considering the seriousness of the harm, outweighed

the burden on Defendant’s, Boeing, of designing the subject aircraft in a way that would have

prevented those harms, including the burden of issuing adequate warnings of such defects.

                 MARCH 10, 2019: ETHIOPIAN AIRLINES FLIGHT 302

33.    On March 10, 2019, Ethiopian Airlines was operating the subject aircraft on a scheduled

passenger flight from Addis Ababa, Ethiopia, to Nairobi, Kenya. At or around 8:38 a.m. local

time (5:38 a.m. UTC), the subject flight departed Bole International Airport in Addis Ababa,

wherein Decedent, SIIT ABDALLA MOHAMED, was a lawful passenger on.

34.    Approximately one minute into the flight, the pilot reported a “flight control” problem,

asked for clearance to return to Addis Ababa, and said clearance was granted.

35.    Preliminary flight tracking data shows that the subject aircraft was experiencing unstable

vertical speed after takeoff, fluctuating altitude and rate of climb and descent, and unsafe

acceleration, none of which is normal during takeoff.




                                                 7
      Case: 1:19-cv-04162 Document #: 1 Filed: 06/20/19 Page 8 of 23 PageID #:8



36.    Subsequently, flight control lost contact with the subject aircraft around 8:44 a.m. local

time, at which point the subject aircraft crashed near the town of Bishoftu, near Addis Ababa.

37.    Upon information and belief, the subject aircraft crashed because, outside the plane, one

of the subject aircraft’s Defendant’s, Rosemount Aerospace, Inc., angle of attack sensors falsely

indicated that the plane’s nose was pointed too high, and that the aircraft could stall.

38.    Upon information and belief, Defendant’s, Rosemount Aerospace, Inc., false angle of

attack reading on Defendant’s, Boeing, subject aircraft, triggered the automatic MCAS, which

pushed up the forward edge of the stabilizers on the plane’s tail and forced the plane’s nose

down. The pilots responded by moving the stabilizers in the opposite direction, trying to lift the

plane’s nose back up, but the pilots lost the fight to the 737 MAX’s automated system.

39.    At the time of the crash, Decedent, SIIT ABDALLA MOHAMED, was lawfully on board

the subject flight and as a direct and proximate result of the defects alleged herein, the subject

aircraft crashed and killed the Decedent.

40.    Defendant’s, Boeing, original documents provided to the FAA included a description

specifying a limit to how much the system could move the horizontal tail—a limit of 0.6 degrees,

out of a physical maximum of just less than 5 degrees of nose-down movement. The limit was

later increased after flight tests showed that a more powerful movement of the tail was required

to avert a high-speed stall, when the plane is in danger of losing lift and spiraling down. After the

subject accident, Defendant, Boeing, for the first time provided to airlines details about the

MCAS. Defendant’s, Boeing, bulletin to the airlines stated that the limit of MCAS’s command

was 2.5 degrees. The number was apparently new to FAA engineers who had seen 0.6 degrees in

their safety assessment. The higher limit meant that each time MCAS was triggered, it caused a

much greater movement of the tail than was specified in the original safety analysis document.

                                                  8
      Case: 1:19-cv-04162 Document #: 1 Filed: 06/20/19 Page 9 of 23 PageID #:9



41.     The subject accident also demonstrated that the MCAS can be triggered multiple times,

and because the MCAS reset each time it was used, it effectively had unlimited authority to give

the airplane’s nose the maximum possible push downward.

42.     At a limit of 2.5 degrees, two cycles of MCAS without correction would have been

enough to reach the maximum nose-down effect.

43.     Subsequent to the crash of Ethiopian Flight 302, all countries, including the United States

have now grounded Defendant’s, Boeing. 737 MAX 8 aircraft from continued flights. No known

recall has been issued by Defendants, Boeing and/or Rosemount Aerospace, Inc., on the subject

model of its aircraft.


                                     COUNT I - BOEING
                                   PRODUCTS LIABILITY

        The Plaintiff re-adopts and re-alleges paragraphs 1 through 43 above.

44.     At all relevant times, the subject aircraft was sold and delivered by Defendant, Boeing,

without being altered by some other party and without substantial change in the condition in

which it was sold and delivered, and it was being used as intended by, or in a manner that was

reasonably foreseeable to Defendant, Boeing.

45.     At the time the subject aircraft left the custody and control of Defendant, Boeing, at

which point it entered the stream of commerce, and by and through the actions or omissions of

Defendant, Boeing, the subject aircraft was defective in design, had inadequate warnings, and

was unreasonably dangerous in the following ways, among others:


                a. the subject aircraft’s automated flight control system, which is
                new and unique to the 737 MAX series, causes the aircraft to dive
                down automatically towards the ground in situations where such
                dives are unwarranted, unreasonably dangerous, and erroneous;

                                                 9
      Case: 1:19-cv-04162 Document #: 1 Filed: 06/20/19 Page 10 of 23 PageID #:10




               b. the subject aircraft’s electrical and computer components
               erroneously and automatically force the nose of the airplane down,
               causing it to dive, even when the aircraft is being flown manually
               by pilots;

               c. the subject aircraft’s flight control system incorrectly and
               automatically operates the aircraft in such a way as to cause
               excessive nose-down inputs and significant altitude loss;

               d. the subject aircraft’s sensors are defective and generate false
               readings, including false readings related to the aircraft’s angle of
               attack—the angle between the wing and the oncoming airflow—
               which triggers the aircraft’s automated flight management and
               control systems to push the aircraft’s nose downward;

               e. the subject aircraft’s lack of redundancies in its sensors renders
               it unreasonably dangerous because minor inputs and minor errors
               can force the aircraft into an uncontrollable nosedive;

               f. the subject aircraft’s defective sensors and flight control system
               cause the aircraft’s control yolk to feel different from the yolks
               used for training the users of the 737 series, which cause the
               subject aircraft’s pilots to be confused and unable to correct the
               subject aircraft’s automatic dive;

               g. Boeing failed to warn the airlines, pilots, users, and intended
               third-party beneficiaries of the defective automation that causes the
               subject aircraft to dive, Boeing failed to warn of the defective
               sensors, and Boeing failed to warn and educate users on possible
               manual overrides to the subject aircraft’s defective system; and

               h. Boeing failed to adequately test the subject aircraft, its flight
               control system, and its sensors, and Boeing failed to substantiate
               the changes to its previous 737 models with sufficient testing and
               data.

46.     At all relevant times, Boeing failed to warn the public, the airlines, the pilots, the users,

and the intended third-party beneficiaries of the 737 MAX 8’s unreasonably dangerous and

defective design, including that the aircraft automatically and uncontrollably dived partly

because of erroneous sensors.


                                                 10
      Case: 1:19-cv-04162 Document #: 1 Filed: 06/20/19 Page 11 of 23 PageID #:11



47.     At all relevant times, the subject aircraft failed to perform in a manner reasonably

expected given its nature and intended purpose, as alleged herein.

48.     The subject aircraft was not reasonably safe in its designed. At the time of its

manufacture, the likelihood that the subject aircraft would cause injury or death to passengers

aboard the subject aircraft, including the Decedent, and considering the seriousness of the harm,

outweighed the burden on Defendant, Boeing, of designing the subject aircraft in a way that

would have prevented those harms, including the burden of issuing adequate warnings of such

defects.

49.     The defects in the design and warning of the subject aircraft caused the subject accident,

which directly, proximately, and foreseeably caused the deaths of everyone aboard the subject

aircraft, including the Decedent.

50.        The Plaintiff has been injured and thus makes claim to all damages available, the estate,

the survivors, the beneficiaries, and the heirs under applicable law, including:

                 a.)     Pain and suffering;
                 b.)     Economic losses,
                 c.)     Loss of support to heirs and beneficiaries,
                 d.)     Net loss of estate, pecuniary losses,
                 e.)     Loss of companionship, loss of guidance, loss of
                 consortium, loss of advice, loss of society,
                 f.)     Damages associated with grief, sorrow, and mental
                 suffering and anguish, as well as pain and suffering and emotional
                 distress, and/or
                 g.)     Damages associated with pre-death pain and suffering of
                 the Decedent.




                                                   11
      Case: 1:19-cv-04162 Document #: 1 Filed: 06/20/19 Page 12 of 23 PageID #:12



        WHEREFORE, Plaintiff, as Special Administrator of the Estate of the Decedent, and on

behalf of the Decedent’s survivors, beneficiaries, and heirs, pray for judgment in their favor

against Defendant, Boeing, for damages, costs, fees, and all other awards deemed just. The

Plaintiff further demands a trial by jury of all issues triable as of right by a jury.


                                  COUNT II - BOEING
                           NEGLIGENCE - PRODUCTS LIABILITY

        The Plaintiff re-adopts and re-allege paragraphs 1 through 43 above.

51.     At all relevant times, Defendant, Boeing, owed a duty to use reasonable care, and to

exercise the highest degree of care, in planning, designing, certifying, manufacturing,

assembling, installing, overhauling, modifying, repairing, testing, inspecting, marketing, and

distributing its aircraft, including the subject aircraft, and its component parts, so as to not cause

injury to, or the death of, the subject aircraft’s passengers, including the Decedent, who would

put the subject aircraft to its normal and intended use.

52.     Boeing negligently breached the duty of care it owed to the Plaintiff and the Decedent by

negligently and carelessly designing the subject aircraft with unreasonably dangerous defects, by

designing an unreasonably dangerous product that failed to perform in a manner reasonably to be

expected in light of its nature and intended function, and by placing the subject aircraft into the

stream of commerce with unreasonably dangerous design defects.

53.     At all relevant times, the subject aircraft was sold and delivered by Defendant, Boeing,

without being altered by some other party and without substantial change in the condition in

which it was sold and delivered, and it was being used as intended by, or in a manner that was

reasonably foreseeable to, Defendant, Boeing.



                                                   12
      Case: 1:19-cv-04162 Document #: 1 Filed: 06/20/19 Page 13 of 23 PageID #:13



54.     At the time the subject aircraft left the custody and control of Defendant, Boeing, at

which point it entered the stream of commerce, and by and through the negligent actions or

omissions of Defendant, Boeing, the subject aircraft was defective in design, had inadequate

warnings, and was unreasonably dangerous in the following ways, among others:

               a. the subject aircraft’s automated flight control system, which is
               new and unique to the 737 MAX series, causes the aircraft to dive
               down automatically towards the ground in situations where such
               dives are unwarranted, unreasonably dangerous, and erroneous;

               b. the subject aircraft’s electrical and computer components
               erroneously and automatically force the nose of the airplane down,
               causing it to dive, even when the aircraft is being flown manually
               by pilots;

               c. the subject aircraft’s flight control system incorrectly and
               automatically operates the aircraft in such a way as to cause
               excessive nose-down inputs and significant altitude loss;

               d. the subject aircraft’s sensors are defective and generate false
               readings, including false readings related to the aircraft’s angle of
               attack—the angle between the wing and the oncoming airflow—
               which triggers the aircraft’s automated flight management and
               control systems to push the aircraft’s nose downward;

               e. the subject aircraft’s lack of redundancies in its sensors renders
               it unreasonably dangerous because minor inputs and minor errors
               can force the aircraft into an uncontrollable nosedive;

               f. the subject aircraft’s defective sensors and flight control system
               cause the aircraft’s control yolk to feel different from the yolks
               used for training the users of the 737 series, which cause the
               subject aircraft’s pilots to be confused and unable to correct the
               subject aircraft’s automatic dive;

               g. Boeing failed to warn the airlines, pilots, users, and intended
               third-party beneficiaries of the defective automation that causes the
               subject aircraft to dive, Boeing failed to warn of the defective
               sensors, and Boeing failed to warn and educate users on possible
               manual overrides to the subject aircraft’s defective system; and



                                                13
      Case: 1:19-cv-04162 Document #: 1 Filed: 06/20/19 Page 14 of 23 PageID #:14



               h. Boeing failed to adequately test the subject aircraft, its flight
               control system, and its sensors, and Boeing failed to substantiate
               the changes to its previous 737 models with sufficient testing and
               data.


55.     At all relevant times, Boeing negligently failed to warn the public, the airlines, the pilots,

the users, and the intended third-party beneficiaries of the 737 MAX 8’s unreasonably dangerous

and defective design, including that the aircraft automatically and uncontrollably dived partly

because of erroneous sensors.

56.     At all relevant times, the subject aircraft failed to perform in a manner reasonably

expected given its nature and intended purpose, as alleged herein.

57.     The subject aircraft was not reasonably safe as designed. At the time of its manufacture,

the likelihood that the subject aircraft would cause injury or death to passengers aboard the

subject aircraft, including the Decedent, and considering the seriousness of the harm, outweighed

the burden on Boeing of designing the subject aircraft in a way that would have prevented those

harms, including the burden of issuing adequate warnings of such defects.

58.     The defects in the design and warning of the subject aircraft caused the subject accident,

which directly, proximately, and foreseeably caused the deaths of everyone aboard the subject

aircraft, including the Decedent.

59.     The Plaintiff has been injured and thus claim all damages available, the estate, the

survivors, the beneficiaries, and the heirs under applicable law, including:

               a.)     Pain and suffering;
               b.)     Economic losses,
               c.)     Loss of support to heirs and beneficiaries,
               d.)     Net loss of estate, pecuniary losses,


                                                 14
      Case: 1:19-cv-04162 Document #: 1 Filed: 06/20/19 Page 15 of 23 PageID #:15



                e.)     loss of companionship, loss of guidance, loss of
                consortium, loss of advice, loss of society,
                f.)     Damages associated with grief, sorrow, and mental
                suffering and anguish, as well as pain and suffering and emotional
                distress, and/or
                g.)     Damages associated with pre-death pain and suffering of
                the Decedent.
        WHEREFORE, the Plaintiff, as Special Administrator of the Estate of the Decedent, and

on behalf of the Decedent’s survivors, beneficiaries, and heirs, pray for judgment in their favor

against Defendant, Boeing, for damages, costs, fees, and all other awards deemed just. The

Plaintiff further demands a trial by jury of all issues triable as of right by a jury.


                                   COUNT III - BOEING
                             NEGLIGENCE - FAILURE TO WARN

        The Plaintiff re-adopts and re-alleges paragraphs 1 through 43 above.

60.     At all relevant times, Defendant, Boeing, owed a duty to use reasonable care, and to

exercise the highest degree of care, in planning, designing, certifying, manufacturing,

assembling, installing, overhauling, modifying, repairing, testing, inspecting, marketing, and

distributing its aircraft, including the subject aircraft, and its component parts, so as to not cause

injury to, or the death of, the subject aircraft’s passengers, including the Decedent, who would

put the subject aircraft to its normal and intended use.

61.     Boeing negligently breached the duty of care it owed to the Plaintiff and the Decedent by

negligently and carelessly designing the subject aircraft with unreasonably dangerous defects, by

designing an unreasonably dangerous product that failed to perform in a manner reasonably to be

expected in light of its nature and intended function, and by placing the subject aircraft into the

stream of commerce with unreasonably dangerous design defects.
                                                   15
      Case: 1:19-cv-04162 Document #: 1 Filed: 06/20/19 Page 16 of 23 PageID #:16



62.     At all relevant times, the subject aircraft was sold and delivered by Defendant, Boeing,

without being altered by some other party and without substantial change in the condition in

which it was sold and delivered, and it was being used as intended by, or in a manner that was

reasonably foreseeable to, Defendant, Boeing.

63.     At the time the subject aircraft left the custody and control of Defendant, Boeing, at

which point it entered the stream of commerce, and by and through the negligent actions or

omissions of Defendant, Boeing, the subject aircraft was defective in design, had inadequate

warnings, and was unreasonably dangerous in the following ways, among others:

               a. the subject aircraft’s automated flight control system, which is
               new and unique to the 737 MAX series, causes the aircraft to dive
               down automatically towards the ground in situations where such
               dives are unwarranted, unreasonably dangerous, and erroneous;

               b. the subject aircraft’s electrical and computer components
               erroneously and automatically force the nose of the airplane down,
               causing it to dive, even when the aircraft is being flown manually
               by pilots;

               c. the subject aircraft’s flight control system incorrectly and
               automatically operates the aircraft in such a way as to cause
               excessive nose-down inputs and significant altitude loss;

               d. the subject aircraft’s sensors are defective and generate false
               readings, including false readings related to the aircraft’s angle of
               attack—the angle between the wing and the oncoming airflow—
               which triggers the aircraft’s automated flight management and
               control systems to push the aircraft’s nose downward;

               e. the subject aircraft’s lack of redundancies in its sensors renders
               it unreasonably dangerous because minor inputs and minor errors
               can force the aircraft into an uncontrollable nosedive;

               f. the subject aircraft’s defective sensors and flight control system
               cause the aircraft’s control yolk to feel different from the yolks
               used for training the users of the 737 series, which cause the
               subject aircraft’s pilots to be confused and unable to correct the
               subject aircraft’s automatic dive;

                                                16
      Case: 1:19-cv-04162 Document #: 1 Filed: 06/20/19 Page 17 of 23 PageID #:17




               g. Boeing failed to warn the airlines, pilots, users, and intended
               third-party beneficiaries of the defective automation that causes the
               subject aircraft to dive, Boeing failed to warn of the defective
               sensors, and Boeing failed to warn and educate users on possible
               manual overrides to the subject aircraft’s defective system; and

               h. Boeing failed to adequately test the subject aircraft, its flight
               control system, and its sensors, and Boeing failed to substantiate
               the changes to its previous 737 models with sufficient testing and
               data.


64.     At all relevant times, Defendant, Boeing, negligently failed to warn the public, the

airlines, the pilots, the users, and the intended third-party beneficiaries of the 737 MAX 8’s

unreasonably dangerous and defective design, including that the aircraft automatically and

uncontrollably dived partly because of erroneous sensors.

65.     At all relevant times, the subject aircraft failed to perform in a manner reasonably

expected given its nature and intended purpose, as alleged herein.

66.     The subject aircraft was not reasonably safe as designed. At the time of its manufacture,

the likelihood that the subject aircraft would cause injury or death to passengers aboard the

subject aircraft, including the Decedent, and considering the seriousness of the harm, outweighed

the burden on Boeing of designing the subject aircraft in a way that would have prevented those

harms, including the burden of issuing adequate warnings of such defects.

67.     The defects in the design and warning of the subject aircraft caused the subject accident,

which directly, proximately, and foreseeably caused the deaths of everyone aboard the subject

aircraft, including the Decedent.

68.     The Plaintiff has been injured and thus claim all damages available, the estate, the

survivors, the beneficiaries, and the heirs under applicable law, including:


                                                17
      Case: 1:19-cv-04162 Document #: 1 Filed: 06/20/19 Page 18 of 23 PageID #:18



               a.)     Pain and suffering;
               b.)     Economic losses,
               c.)     Loss of support to heirs and beneficiaries,
               d.)     Net loss of estate, pecuniary losses,
               e.)     loss of companionship, loss of guidance, loss of
               consortium, loss of advice, loss of society,
               f.)     Damages associated with grief, sorrow, and mental
               suffering and anguish, as well as pain and suffering and emotional
               distress, and/or
               g.)     Damages associated with pre-death pain and suffering of
               the Decedent.
        WHEREFORE, the Plaintiff, as Personal Representative or Administrator of the Estate of

the Decedent, and on behalf of the Decedent’s survivors, beneficiaries, and heirs, pray for

judgment in their favor against Defendant, Boeing, for damages, costs, fees, and all other awards

deemed just. The Plaintiff further demands a trial by jury of all issues triable as of right by a jury.

                                      COUNT IV - BOEING
                                      CIVIL CONSPIRACY

        The Plaintiff re-adopts and re-alleges paragraphs 1 through 43 above.

69.     Defendant, Boeing, conspired with and assented to a scheme, device, plan, and agreement

with other entities and individuals, including the FAA and/or personnel delegated authority by

the FAA, to certify the Boeing 737 MAX series, including the aircraft which is subject to this

complaint, in violation of the laws and regulations of the United States for the purpose of

speeding up the approval process of the Boeing 737 MAX series, which in turn gave Defendant,

Boeing, a financial and competitive advantage in the aviation industry.

70.     Defendant, Boeing, and these other entities and individuals engaged in concerted actions

to conceal, deny, and downplay the hazards and safety concerns, in violation of federal

                                                  18
      Case: 1:19-cv-04162 Document #: 1 Filed: 06/20/19 Page 19 of 23 PageID #:19



regulations, presented by the Boeing 737 MAX 8’s new features, including its MCAS, heavier

and repositioned engines, and unstable aerodynamics.

71.     Defendant, Boeing, took overt tortious and/or unlawful actions in furtherance of the

conspiracy, including by failing to correctly classify the safety concerns presented by the MCAS;

by failing to adhere to industry standards and regulations in designing and testing the 737 MAX;

by failing to recuse itself from the certification process when it knew or should have known that

it was acting under tremendous financial pressure to certify the 737 MAX promptly; and by

applying pressure, whether directly or indirectly, to the Boeing personnel that had been delegated

regulatory authority to certify the 737 MAX without appropriate testing and data, and in a rushed

manner.

72.     As a direct and proximate result of this conspiracy, Plaintiff has been harmed, and hereby

claim all damages available under applicable law.

        WHEREFORE, Plaintiff, as Special Administrator of the Estate of the Decedent, and on

behalf of the Decedent’s survivors, beneficiaries, and heirs, pray for judgment in their favor

against Defendant, Boeing, for damages, costs, fees, and all other awards deemed just. The

Plaintiff further demands a trial by jury of all issues triable as of right by a jury.

                        COUNT V – ROSEMOUNT AEROSPACE, INC.
                                    NEGLIGENCE

        The Plaintiff re-adopts and re-alleges paragraphs 1 through 43 above.

73.     At all times material, Defendant, Rosemount, owed a duty to the passengers of Boeing’s

737 MAX 8 model aircraft, more specifically, Decedent, of SIIT ABDALLA MOHAMED, to

exercise reasonable care to properly develop, design, engineer, test, manufacture, produce,

process, supply deliver, monitor, market, label, adequately warn, recommend, advertise and/or


                                                   19
      Case: 1:19-cv-04162 Document #: 1 Filed: 06/20/19 Page 20 of 23 PageID #:20



sell angle of attack sensors, and/or refrain from introducing area of attack sensors into the stream

of commerce and for the use of the subject aircraft.

74.     The defective condition in the angle of attack sensor and the subject crash of Flight 302

was legally caused by the negligence, gross negligence, wrongdoing, tortious conduct, careless

acts and omissions of Defendant, Rosemount, in the development, design, engineering, testing,

manufacturing, production, processing, supplying, delivery, monitoring, marketing, labeling, and

selling and Defendant’s, Rosemount, failure to warn and failure to take remedial appropriate

actions with respect to any and all known dangerously defective conditions.

75.     As a direct and legal cause of Defendant’s, Rosemount, negligence, carelessness, gross

negligence, and/or otherwise wrongful acts and/or omissions, Decedent, of SIIT ABDALLA

MOHAMED, died in the subject crash.

76.     The Plaintiff has been injured and thus claim all damages available, the estate, the

survivors, the beneficiaries, and the heirs under applicable law, including:

               a.)     Pain and suffering;
               b.)     Economic losses,
               c.)     Loss of support to heirs and beneficiaries,
               d.)     Net loss of estate, pecuniary losses,
               e.)     loss of companionship, loss of guidance, loss of
               consortium, loss of advice, loss of society,
               f.)     Damages associated with grief, sorrow, and mental
               suffering and anguish, as well as pain and suffering and emotional
               distress, and/or
               g.)     Damages associated with pre-death pain and suffering of
               the Decedent.


        WHEREFORE, Plaintiff, as Special Administrator of the Estate of the Decedent, and on

behalf of the Decedent’s survivors, beneficiaries, and heirs, pray for judgment in their favor

                                                 20
      Case: 1:19-cv-04162 Document #: 1 Filed: 06/20/19 Page 21 of 23 PageID #:21



against Defendant, Rosemount Aerospace, Inc., for damages, costs, fees, and all other awards

deemed just. The Plaintiff further demands a trial by jury of all issues triable as of right by a jury.

                         COUNT VI – ROSEMOUNT AEROSPACE, INC.
                                    STRICT LIABILITY

        The Plaintiff re-adopts and re-alleges paragraphs 1 through 43 above.

77.     At all times material, Defendant, Rosemount, was the designer, manufacturer, engineer,

distributor and/or seller of aerospace products, including Angle of Attack sensors, who hold

and have held themselves out to the public as having superior knowledge, skill and

expertise in the design, testing, engineering, manufacture, and distribution of aerospace sensors

for commercial aircraft and, in the course of its business, Defendant ROSEMOUNT

designed, tested, manufactured, engineered and caused to be placed into the stream of

commerce, a product known as an Angle of Attack sensor for utilization in the BOEING737

MAX 8 aircraft.

78.     Defendant, Rosemount, expressly or impliedly warranted that the Angle of Attack

sensor was fit for its intended use in commercial aircraft, being free of defects in their

design and/or maintenance and, further, Defendant, Rosemount, marketed, sold, distributed,

and caused to be introduced into the stream of commerce by sale to Defendant Boeing.

79.     The Angle of Attack sensor was in substantially similar condition to its original condition

at delivery to Boeing.

80.     Defects in the Angle of Attack sensor were a legal cause of the subject air crash, and the

defects made the subject aircraft unreasonably dangerous for travel.




                                                  21
      Case: 1:19-cv-04162 Document #: 1 Filed: 06/20/19 Page 22 of 23 PageID #:22



81.     As a direct and legal cause of Defendant’s, Rosemount, negligence, carelessness, gross

negligence, and/or otherwise wrongful acts and/or omissions, Decedent, of SIIT ABDALLA

MOHAMED, died in the subject crash.

82.     The Plaintiff has been injured and thus claim all damages available, the estate, the

survivors, the beneficiaries, and the heirs under applicable law, including:

               a.)     Pain and suffering;
               b.)     Economic losses,
               c.)     Loss of support to heirs and beneficiaries,
               d.)     Net loss of estate, pecuniary losses,
               e.)     loss of companionship, loss of guidance, loss of
               consortium, loss of advice, loss of society,
               f.)     Damages associated with grief, sorrow, and mental
               suffering and anguish, as well
               as pain and suffering and emotional distress, and/or
               g.)     Damages associated with pre-death pain and suffering of
               the Decedent.


        WHEREFORE, Plaintiff, as Personal Representative or Administrator of the Estate of the

Decedent, and on behalf of the Decedent’s survivors, beneficiaries, and heirs, pray for judgment

in their favor against Rosemount Aerospace, Inc. for damages, costs, fees, and all other awards

deemed just. The Plaintiff further demands a trial by jury of all issues triable as of right by a jury.




                                                  22
Case: 1:19-cv-04162 Document #: 1 Filed: 06/20/19 Page 23 of 23 PageID #:23



                         DEMAND FOR JURY TRIAL

  Plaintiff hereby demands a jury trial on all issues so triable.

         Dated this 20th day of June, 2019.

                                              Respectfully submitted,

                                         By: /s/Lawrence T. Ruder_______________
                                             LAWRENCE T. RUDER
                                             Illinois ARDC #3126379


                                         Lawrence T. Ruder, Esq. (Local Counsel)
                                         RUDER LAW, LLC
                                         Ill. ARDC #: 3126379
                                         20 North Clark Street, Suite 3100
                                         Chicago, IL 60602
                                          (312) 481-7007
                                          E-mail: lruder@ruderlaw.net

                                          Laban Opande, Esq. (admitted Pro Hac Vice)
                                          Texas Bar No.: 24053786
                                          The Opande Law Firm
                                          9494 SW Freeway, Suite 300
                                          Houston, TX 77074
                                          Phone: (713) 721-1300
                                          E-mail: laban@opandelaw.com

                                          Carlos A. Velasquez, Esq. (admitted Pro Hac Vice)
                                          Florida Bar No.: 755982
                                          Alejandro Larrazabal, Esq. (admitted Pro Hac Vice)
                                          Florida Bar No.: 102708
                                          Velasquez Dolan Arias, P.A.
                                          101 North Pine Island Road – Suite 201
                                           Plantation, Florida, 33324
                                           Phone: (954) 382-0533 – Fax: (954) 382-0585
                                          CVelasquez@VDATrialLawyers.com
                                           ALarrazabal@VDATrialLawyers.com




                                            23
